Continued from Box 3:
The newly proposed amendments move the previous limitations of dependent claim 58 and 60 into independent claim 54. While the limitations are seen to be disclosed by the currently cited prior art (as in the previous rejection and discussed below), the proposed amendments will not be entered at this time because to properly address the amended independent claims further search and consideration, would be needed to determine if the cited combination of art is the most relevant prior art for the updated form of the independent claims and the other dependent claims which did not previously depend from claims 58 and60 (and thus were not addressed in combination with the new limitations).
Continued from Box 12: 
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot, the arguments will be addressed below as they apply to the unamended claims (i.e. 58 and 60).
In response to Applicants’ argument that “no rejection of claim 60 is found in this [i.e. previous] rejection” (repeated throughout the arguments); the Examiner disagrees.  Claim 60 is clearly rejected under the heading (on pg. 8 of the Final Office Action dated 03/04/2022) “Claim 56-62 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Shalkey in view of US 4257901 _A (hereinafter “Rapp”)”, and the rejection of claim 60 is found at the bottom of pg. 9 of the same Office Action.  Applicant’s in fact address this rejection starting at pg. 12 of Applicant’s remarks dated 04/15/2022. Thus the argument that claim 60 is not rejected is false.  It is interpreted for argument that what Applicant’s mean to say is that they do not feel the rejection of claim 60 as recited is not proper and the claims not obvious, which will be how the argument is further addressed below.  
	 Applicants’ argue that because Rapp does not disclose a screen mesh, that the combination of Shalkey in view of Rapp does not in combination disclose the limitations of claim 60 that “the two or more of the breaker plate holes extend from the screen mesh to one of the backup plate holes”. However it is noted that the rejection of claim 60 is dependent on the rejection of claim 58, which is dependent on the rejection of claim 54, and thus the rejection of claim 60 obviously and necessarily incorporates the rejections of claims 58 and 54, where in the rejection of claim 58 it is stated that “it would have been prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Shalkey by substituting for the breaker plate and back-up plate the filter having first and second plates 12 and 14, respectively, as disclosed by Rapp” and in the rejection of claim 54 the screen is identified as that of Shalkey, which is adjacent the breaker plate and back-up plate, i.e. which is replaced with the filter having first and second plates 12 and 14 of Rapp. Thus, from the rejections it is clear the proposed combination of Shalkey in view of Rapp discloses the screen of Shalkey adjacent the first and second plates 12 and 14 of Rapp, it is not clear how another interpretation could be made.  The Examiner cited only figures 2-5 of Rapp because obviously no figure show the combination of the two prior arts, and those figures of Rapp show the openings extend from the front of plate 12 (i.e. which would be in contact with the screen mesh in combination) to the back of plate 14, absolutely nowhere in the rejection is it stated or otherwise implied that the claimed screen element should be found in Rapp.  The limitations of claim 60 (and 58, and 54) are thus seen to be properly rejected and addressed when properly reading the rejection of  claims 54, 58 and 60 in combination.
With regard to Applicant’s argument that In re Keller is not applicable; the Examiner disagrees.  Claim 60 is clearly rejection under Shalkey in view of Rapp, as detailed above, and thus addressing Rapp alone, and not the combination as recited in the rejection, is not convincing.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
With regard to Applicant’s argument that the combination of Shalkey in view of Rapp is not obvious because they “fail to disclose, teach or suggest the desirability of the two or more of the breaker plate holes (34a) extend from the screen mesh (33) to the one of the backup plate holes (35a).” ; the Examiner disagrees.  Shalkey in view of Rapp are combined for the reasons given in the rejection of claim 58, which results in a device having the recited limitations of claim 60, no further motivation is needed beyond that given to combined the art as provided in claim 58, which was “because this involves the substitution of similar mated/paired extruder filter plates having aligned large and small openings known in the art to obtain the predictable results of successful filtration and because the filter allows easy cleaning by scraping (Rapp C4/L9-28)”, which is a proper motivation to combine the references, because such motivations to combine are not merely limited to “suggesting the desirability” of the combination as argued by Applicants’, see MPEP 2143.
	As claim 60 is seen to be properly rejected in the Final Office Action dated 03/04/2022, the claims remain rejected, and Applicant’s request for a new Non-Final Action is denied.
/ERIC J MCCULLOUGH/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Jason M Greene/Primary Examiner, Art Unit 1773